Title: Editorial Note: Documents Concerning the Whale Fishery
From: 
To: 


    Documents Concerning the Whale FisheryEditorial Note
    Jefferson’s review of the American whale fishery as a political institution is a classic example of his method as a diplomat, as a political strategist, and as a devotee of intellectual inquiry. As was the case with most of his published writings and state papers, Observations on the Whale-Fishery was preceded by a long period of preparation and study, evidences of which may be traced in notes of conversations, memoranda, travel journals, and correspondence. The study of natural history had given him unusual facts about whales long before he began his systematic accumulation of data on the commerce and fisheries of the northern states, gathered in the early summer of 1784 as he journeyed from Annapolis as far eastward as Portsmouth preparing himself to represent every facet of the national interest. To these materials, which he systematically arranged and kept for future use, was added additional information in the years that followed Thomas Boylston’s arrival  in France in the autumn of 1785 with a cargo of whale oil. This information came to him in the form of conversations and correspondence with John Brown Cutting, Nathaniel Barrett, Daniel Parker, Thomas Boylston, Tourtille Sangrain, and others having special knowledge of the whale fishery and of commercial policy. It included also such items as his notes on the examination by the House of Commons of Nantucket whalemen in 1775, copies of speeches in parliament and statutes pertaining to English fisheries, documents drawn from files of the French controller general, and even the results of controlled experiments that he caused to be performed to determine the luminosity, viscosity, and other properties of whale oils of various kinds. Most remarkable of all, the information that Jefferson sought in order to overthrow the arrêt of 28 Sep. 1788 included some data of an authoritative nature from some of the most experienced and successful whalemen in the world—the officially favored group of Americans known as “les Nantuckois” of Dunkirk (see Documents II and III). We may be certain that the last was unwittingly supplied, for, along with some French officials who were privately interested in the fishery, the Rotches and others at Dunkirk were the most inveterate opponents of any attempt to repeal the arrêt. No more systematic inquiry into the whale trade and its position in the political economy of rival powers was carried on by any individual or government in these years between revolutions. The foundations thus laid by Jefferson proved useful on another occasion when, as secretary of state, he was called upon by Congress to report on the American fisheries. The plain, unadorned pamphlet that Jacques Gabriel Clousier printed for Jefferson almost overnightthough Jefferson thought both “translator and printer cruelly long about them”—has continued to be cited as authoritative by historians of the whale trade to the present time. Yet Observations on the Whale-Fishery was produced in “one of those squalls of work” of incredible intensity in the two weeks following Jefferson’s preparation of all of the documents on the recently-completed Consular Convention.
It is possible that the considerable amount of copying that Jefferson was obliged to undertake in that connection may have given him the idea of printing the Observations and thus enlarging its purpose and effectiveness. If so, he was extremely careful to control the area of its distribution. Ostensibly its aim was no broader than similar observations in the past that Jefferson had prepared and submitted in single copies to Vergennes or Montmorin. The ostensible purpose was stated specifically in accompanying letters to members of the ministry—Montmorin, La Luzerne, Necker—to whom copies were sent: it had been “printed to facilitate the reading” and was “intended for the perusal of his majesty’s ministers only, the matter… being improper to be communicated further.” This explanation—not employed in any other communication to the French ministry by Jefferson—was omitted from  the covering letters to Lafayette, Jay, Adams, and Washington. To Jay—because of unhappy experiences in the past—Jefferson was particularly careful to indicate that “there are particulars in these printed observations which it would not be proper to suffer to become public.” Lafayette was informed that the printed text “should be kept absolutely secret” and everyone was told of the necessity for privacy. Perhaps not more than twenty copies were printed in all, and only six are known to have survived, four in the English version and two in the French. Jefferson may have sent copies to Cutting, Parker, and others who had given him information, as well as to such a close adviser as Madison. But no copy—except possibly the two additional ones that Necker asked for—was wasted. The copy that went to John Adams was obviously intended to inform the New England fishery interests through the one who had stubbornly defended those interests in negotiations for the Treaty of Peace in 1783. The copy that went to Washington was aimed at the person who, as Jefferson knew, would have responsibility for forming foreign policy under the new Constitution. These were precisely aimed missiles, and the targets were much more extensive than the mere question of tariffs affecting whale oils and the number of vessels profitably engaged in the whale fishery. These objects showed that Jefferson was intent, as always, upon enlarging the commerce between France and the United States. With something of the pride that, as governor, he had spoken of the militia made up of “men beyond the mountains,” he pointed to the New England whalemen as a splendid resource for naval power. “A maritime force is the only one by which we can act on Europe,” he said to Washington. The negotiations concerning tobacco, by confining exports to French or American bottoms, gave employment for “near 2000 seamen,” and put “nearly that number of British out of employ.” The arrêt of 7 Dec. 1788 would put “100 English whale vessels immediately out of employ, and 150. ere long: and call so many of French and American into service.” There had been 6,000 seamen in the American whale fishery, “the whole of whom we have been likely to lose” to England and her naval power. Here, in brief, was a double stroke of policy: a retaliatory blow at England and a simultaneous strengthening of American resources for the future. In this small pamphlet, Jefferson had his eye upon the balance of power in Europe and endeavored to throw the whale fishery into the scales on the side of France in her struggles with the ancient enemy. For a statesman who had already begun to insist on the doctrine that America should remain neutral in the face of European quarrels, this was a policy that promised to multiply the reciprocal bonds and obligations. Such was the larger context of the Observations on the Whale-Fishery as a political document. But there was another, more immediate context whose outlines were not so congenial to Jefferson’s feelings or interests. In his letters to Jay, Washington, and Adams, Jefferson provided the information about the general background that produced the arrêt of 28 Sep. 1788 and its reversal of policy toward American whale oil. A laconic note that he wrote at the end of a copy of the pamphlet that he may have intended to insert in his Autobiography summarized the effect of his strategy: “In compliance with the above  Memoire whale oils of the US. were exempted from the prohibition by an Arret of Dec. 7. 1788.” This was correct but far from comprehensive, and the immediate context that Jefferson had to deal with in achieving this diplomatic victory was not only less congenial to him but much more formidable than the larger matters of policy. France was already committed to a policy of commercial reciprocity with the United States, and the ministry was receptive to arguments that countered the navigation laws of England. But the private aims of commerce and its links with French bureaucracy proved in these negotiations, as they had in the earlier movements against the tobacco monopoly, to be quite formidable. These were, in fact, directly responsible for the unexpected deletion of the word “European” from the arrêt of 28 Sep. 1788, thereby having the effect of excluding American whale oils and of reversing in that respect the arrêt of 29 Dec. 1787. Jefferson hinted at this in his letters to America—the cancellation of the promised exception in favor of American oils, he suspected, came from “the Count de la Luzerne, minister of marine”; the arrêt itself had been caused by the outcries of the Dunkirk fishery resulting from English dumping of whale oils protected by subsidy; and the ministry were, Jefferson found, “possessed of the partial information of their Dunkirk fishermen” which he found it necessary to offset by providing “a view of the whole subject in writing.”
In these conjectures and analyses of the immediate context, Jefferson was pursuing the right trail, but it was a trail that had been confused and sometimes deliberately concealed. The whale fishery had one object: it existed for the sole purpose of extracting whale oil as cheaply as possible and selling it as dearly as possible in the markets of the world. It was not burdened with political philosophies and presuppositions about the ideas of liberty that were always in the forefront of Jefferson’s thinking. Its domain was the sea, and its anchors on the perimeter could rest with equanimity in Nantucket or Halifax or Milford Haven or Dunkirk, tolerating with amiable indifference the theoretical absolutism of France, the constitutional monarchism of England, or the nascent republicanism of America. It could embrace one after the other, or simultaneously, as and when the doing so served to promote the one dominant purpose of taking fortunes from the sea. The American whale fishery was conducted by a clannish, inter-related, resourceful, selfreliant, competitive people who were single-minded in their pursuit of the whale. The Rotches, the Starbucks, the Coffins, and others who engaged in the whale fishery were a sort of Atlantic cartel, devoted to commerce and rising above the political storms of the day. William Rotch, a noted whaleman of Nantucket, in a revealing passage in his autobiography, showed the essential political neutralism of the typical whaleman: at the beginning of the American Revolution, he had seen “clearly that the only line of conduct to be pursued by us, the Inhabitants of the Island of Nantucket, was to take no part in the contest, and to endeavor to give no occasion of offence to either of the contending Powers.” This was not possible, of course, and the Nantucket  whalemen suffered the usual fate of those who embrace neutralism in revolution. They were buffeted between both contestants—but they also pursued their fishery during the war armed with licenses from both nations. After the war, when the arguments of Lord Sheffield triumphed in British policy and when Lord Hawksbury took the British whale fishery under his direction in 1785, with that fishery receiving bounties and subsidies and the Nantucket whalemen deprived of their English market, Rotch again sounded the note of neutralism: “If,” he wrote while in England negotiating with Hawksbury for terms that would enable a number of Nantucket families to settle within the protective barriers of the British mercantilist system, “we could have got into a State of Neutrality, I could have obtained great assistance here to have had some assistance for the Island… but being held as a part of the United States, precludes any attempt in that line.” Bound by family ties and having inter-locking partnerships with bases in Nantucket, Dartmouth, Halifax, Milford Haven, Dunkirk, and Hudson, the whalemen could register their ships under three flags and, in the midst of a struggle for world power, pursue their fishery under a policy of neutralism. Though whale oil historically was linked to war and its profits augmented by war, the whalemen of Nantucket were bound together also in their common devotion to the peaceful principles of the Society of Friends. To these they clung tenaciously. Jefferson’s contact with the whale fishery interests in the negotiations of 1787–1788 must have laid the foundations for an opinion that he expressed many years later: “Merchants have no country. The mere spot they stand on does not constitute so strong an attachment as that from which they draw their gains.”
Yet the views of Adam Smith on trade were not congenial to the competitive spirit of the whalemen. A business that could enjoy a unique advantage over all other forms of trade by the simple expedient of transferring barrels of oil from a ship registered under one flag to a ship registered under another, and do this in the unsupervised wastes of the sea, was a business that lived naturally under tariff walls. Hence the close alliance of the whale fishery with the bureaus of government, despite the aloofness of whalemen to political philosophies and their readiness to shift national allegiances. Tariffs, bounties, subsidies, and special contracts were their stock in trade in all countries with which they dealt. When Lord Hawksbury, despite the bitterness of his policy toward America, haggled over terms with William Rotch, that astute whaleman, as conscious of the balance of power as any Iroquois sachem in his alternating treaties between French and English, went straight to Calonne. Thus, in 1786, “les Nantuckois” came to Dunkirk under a special contract with the French government. “You need not mention,” Rotch cautioned his associates, “that the oile [to be introduced into France under these special arrangements] will come entirely duty free, as ours is now on better terms than the American Contract [that Lafayette and Jefferson had obtained for Nantucket earlier], therefore ours  with those that ship under us may reap the advantage and not disclose that part for the present.” The Dunkirk settlement caused a prompt reversal in the ill fortunes of the Nantucket fishery, halted migrations from the island, and enabled Americans to meet British competition. The success was immediate.
Indeed, so great was the success of “les Nantuckois” that the French national fishery at Dunkirk, by comparison, caused suspicions to be aroused that the Americans were not actually fishing but were merely transferring to their vessels protected by the Dunkirk privileges the oils produced by ships of their families and connections at Nantucket and elsewhere. The French ministry caused a rigorous check to be made by requiring ship’s logs to be examined and by placing French seamen on the Nantucketers’ vessels. As a result of this inspection, the Americans came through with flying colors: no evidence of fraudulent conversion was discovered. The ministry was convinced. Yet two facts are to be observed. First, after the exception in favor of American commerce was restored by the arrêt of 7 Dec. 1788, Jefferson knew that the fraudulent introduction of whale oils was so probable a characteristic of the industry, so easily accomplished, and so difficult to prevent that he felt it urgent to impress upon Adams and Jay the need for strict regulations in order to meet the ministry’s concern on this point, lest the privileges be revoked. Second, Chardon, who had immediate supervision in La Luzerne’s department of the Dunkirk fishery and was himself interested in that fishery, was the official who gave directions for the surreptitious examination of the fleet of “les Nantuckois.” There is no doubt that the Nantucketers, by reason of their frugality and daring, their long experience in finding, catching, and trying out whales, and their use of the “lay system” of sharing profits with the seamen, were superior to the whalemen of any other nation. But the fact that an interested public official had charge of the inspection raises doubts as to the impartiality of the result.
Jefferson had experienced Chardon’s manoeuvers earlier in 1788 which sought to curtail the right of entrepôt granted by the arrêt of 29 Dec. 1787. The Nantucketers by late spring were soliciting further aids from the French government—the outcries of the Dunkirk fishery that Jefferson described as having been produced by the English glut of the market. The Dunkirk fishery, which started with two vessels in 1786 and in 1788 had ten registered there, was “rendered precarious” in the opinion of Francis Rotch “not by Americans, but by the operation  of the commercial treaty” with England. The nod of an English minister, the moment he suspected a combination of the French and American whale fisheries, could upset the plan by dumping three or four thousand tons of oil in France and thus ruin the fishery there. This, Rotch declared, was his only fear: it was a threat that might materialize instantly. It is to be noted, however, that in an industry whose oil could flow from the protection of one flag to another with ease, combinations also might be effected to influence ministerial action. The treaty of commerce with England had been in force two years before outcries against English glutting of the market were raised, and it may be significant that those outcries came only when the liberal privileges granted to the American fishery generally were announced. Francis Rotch may have been quite sincere in thinking that “les Nantuckois” had nothing to fear from American competition and that the two fisheries of France and England could be successfully combined. But there is no evidence that he joined Lafayette and Jefferson in the effort to have the arrêt of 28 Sep. 1788 revoked so far as it tended to exclude American oil. There is, on the contrary, much evidence that the Nantucketers at Dunkirk were opposed to any such general exception that would expose their favorable competitive position. “I… am now, through other Ministers,” wrote Lafayette to Washington on 25 May 1788, “endeavoring to bring about a plan for the total enfranchisement of duties on the whale oil, which would put the American merchants on the same footing with the French, even with respect to bounties, and that without obliging the fishermen to leave their native shore. Should we succeed in that, our next object must be the trade with the West Indias. I am happy in the ambassador we have in this country, and nothing can excell Mr. Jefferson’s abilities, virtues, pleasing temper, and every thing in him that constitutes the great statesman, zealous citizen, and amiable friend.”
This was an objective and an estimate of Jefferson that the Nantucketers of Dunkirk did not support. Francis Coffyn, American agent there, had been one of the early promoters of the special privileges granted to the American whalemen settled there: “our friend and Assistant,” William Rotch had called him, “has a great influence at Court.” Coffyn had been alarmed even when Jefferson casually dropped remarks in 1785 that he was hoping—indeed had been assured—of a reduction of duties on oils imported from America, and had protested to Chardon because he himself, though occupying the post of American agent at Dunkirk, was interested in the fishery. And in 1790 William Rotch, writing of the still flourishing fishery there, said that Benjamin Rotch had given an account of previous attempts to remove the protection accorded “les Nantuckois.” Benjamin Rotch, he said, had “had a Meeting at Paris with the Minister of State, the Marquis La Fyate, and Jefferson the American Ambassador. Part of the conversation  was upon the petition from Dunkirk to prohibit all foreign oil being admitted into the kingdom, except American oil; this petition was sent long before this meeting; even when Britain was bringing in her oil so plentifully, and Benjamin at that time insisted on American oil being admitted, but the Minister was determined it should not, and dashed out the words, American oil with his own hand, upon which that general prohibition took place, though afterwards the present back door for American oils was open’d and this I suppose was done by Benjamin’s means; Jefferson at this meeting charged him obliquely with being the Author of the prohibition on American oil. He denied it, and assur’d him he had been the strenuous advocate for its admission. He appeared to doubt it; B. pushed him to know if he really doubted it, telling him if he did, the original petition he added is now present, which would show him that the exception to Amn. Oil was in the originals, and dash’t out by one of the Ministers now present; he asked which of the Ministers it was; his answer was it was not for him to be personal in any such matter, but as the Minister was present he knew the truth of what he asserted, and that he had strenuously contended for the admission of American oil. He then acknowledged that he believed what he said to be true, and seemed satisfied, and not so reserv’d as heretofore; yet after this meeting, the Ambassador drew up a long petition on the same subject, to endeavor to influence the Minister to relinquish the fishery to America, this was sent to the Minister, I believe Necker, accompanied with a letter—which I suppose was a request that it might not be exposed—perhaps with a hope of working secretly with the Minister, which if so; was warrantable and as it was his duty to serve his country in the best manner he could and in this step if the memorial contained nothing but the truth, which I will not say it did, I justify him; but if secrecy was intended, this or some other cause disgusted the Minister, that instead of any privacy, he sent it, I believe, with the letter also direct to De Bouque and Benjamin’s lodgings, for their perusal and answer, which they did and so effectually refuted all his arguments that the petition shar’d the fate of many others, being put to sleep under the table…. What I have mentioned respecting B’s meeting the Ministers Ambassador etc. thou may keep within our circle as it is not my intent to publish anything in our own favour.
From this farrago of errors, a few facts emerge: Benjamin Rotch knew which minister struck the word “American” from the arrêt of 28 Sep. 1788, whereas the minister from the United States who was informed of the preparations of the arrêt, did not. And, despite all of Jefferson’s precautions, one copy of Observations on the Whale-Fishery reached “les Nantuckois.” It is virtually certain that the minister who transmitted this copy was La Luzerne, chief over Chardon from whom the whalemen received their bounties and for whom the whale ship Le Chardon was commanded by one Captain Shubael Gardner of Nantucket, who, with Francis Coffyn, had escorted William Rotch to Paris in 1786 to negotiate with Calonne. By October, hard on the heels of these negotiations, came information that England once again was  endeavoring to attract the whalemen from Dunkirk. The French minister in London reported this news, and, when Montmorin inquired about this, Necker assured him that the king was determined to keep in France with every means possible “des individus aussi utiles, et a en propager même l’etablissement.” The arrêt of 28 Sep. 1788, Necker added, might be the best means of achieving this end. The state of the nation’s finances, moreover, made every economy necessary, and the bounty of 50₶ granted to “les Nantuckois” on every ton of oil brought into France was a not inconsiderable item. Yet the king had charged Chardon, the official who for several years had administered this fishery, who was accustomed to treating with the New Englanders, who had inspired them with confidence in him, to go to Dunkirk, to use every persuasion to induce the whalemen not to remove to England, and to caution them not to listen to the financial propositions that England might make. Chardon was successful, and two years later William Rotch was still declaiming against the efforts of Lafayette to overthrow the fishery at Dunkirk.
Though he did not recognize all of its contours, Jefferson was more successful in meeting the challenge of the immediate context of the whale oil negotiations than he was in influencing the balance of power of Europe. Yet, as young Shippen wrote later in the month, the exception in favor of American whale oil was regarded in London as a “finishing stroke in favor of” the commerce of New England. But John Jay did not mention Observations on the Whale-Fishery when he acknowledged Jefferson’s letter on 9 March 1789.
